UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 03-6923



CHARLES H. ROBINSON, JR.,

                                                 Petitioner - Appellant,

             versus


GENE M. JOHNSON, Director        of   the   Virginia
Department of Corrections,

                                                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-02-855-2)


Submitted:    August 14, 2003                  Decided:   August 22, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles H. Robinson, Jr., Appellant Pro Se.     Jennifer Ransom
Franklin, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles H. Robinson, Jr., seeks to appeal the district court’s

order accepting the report and recommendation of a magistrate judge

and denying relief on his petition filed under 28 U.S.C. § 2254

(2000).   The order is appealable only if a circuit justice or judge

issues a certificate of appealability.              28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                28

U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this standard by

demonstrating    that   reasonable       jurists    would   find     that   his

constitutional   claims   are   debatable     and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322,                , 123 S. Ct.

1029, 1039 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied, 534 U.S.

941 (2001). We have independently reviewed the record and conclude

that Robinson has not made the requisite showing.           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                  We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                     DISMISSED


                                     2